Citation Nr: 1616719	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-26 324	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for reproductive problems.

2.  Whether new and material evidence has been received to reopen service connection for macular degeneration of the right eye. 

3.  Entitlement to service connection for neurological problems to include balance problems, including as due to a qualifying chronic disability.  

4.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD) with depressive disorder from July 21, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1988 to July 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 1999 rating decision of the RO in Seattle, Washington, and a June 2011 rating decision of the RO in Salt Lake City, Utah.  The August 1999 rating decision, in pertinent part, denied service connection for reproductive problems and macular degeneration of the right eye.  The June 2011 rating decision granted service connection for PTSD and assigned a 10 percent disability rating, effective July 21, 2010 (date of claim for service connection), and denied service connection for neurological problems.

As the Veteran disagreed with the initial rating assigned following service connection for PTSD, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    
The Veteran testified from Seattle, Washington, at a January 2016 video hearing before the undersigned Veterans Law Judge in Washington, D.C.  The hearing transcript has been associated with the record.  

The Board acknowledges that the Veteran has advanced that a daughter born in 1995 has spina bifida, and that the spina bifida was caused by the Veteran's exposure to bromide, uranium, and oil fire smoke during service.  See June 2011 notice of disagreement; see also January 2016 Board hearing transcript.  

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A § 1805(a) (West 2014); 38 C.F.R. § 3.814(a) (2015).  The Veteran had active service from July 1988 to July 1992; therefore, by definition, he is not a Vietnam veteran, meaning the provisions of 38 U.S.C.A 
§ 1805(a) and 38 C.F.R. § 3.814(a) are inapplicable as to him, so a claim has not been raised.  Should the mother of the child be a Vietnam veteran, a claim as for benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida should be filed.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 


FINDINGS OF FACT

1.  An August 1999 rating decision denied service connection for reproductive problems, effectively finding that there was no current reproductive disability. 

2.  The Veteran did not appeal the August 1999 rating decision after being notified of the appellate rights, and no additional evidence was received within one year of the decision.  

3.  No new evidence received since the August 1999 rating decision relates to an unestablished fact of a current reproductive disability that is necessary to substantiate a claim for service connection.   

4.  An August 1999 rating decision denied service connection for macular degeneration of the right eye, effectively finding that the disability was not incurred in or caused by military service.  

5.  The Veteran did not appeal the August 1999 rating decision after being notified of the appellate rights, and no additional evidence was received within one year of the decision.  

6.  No new evidence received since the August 1999 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed macular degeneration of the right eye and service.  

7.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

8.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current neurological disability, including objective indications of a neurological disability to include balance problems. 

9.  A qualifying chronic disability manifested by neurological problems, to include balance problems, did not manifest during service in Southwest Asia or to a compensable degree for any six-month period since service. 

10.  For the entire initial rating period on appeal from July 21, 2010, 
service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, and depression.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision denying service connection for reproductive problems became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.302, 20.1103 (2015).
2.  New and material evidence has not been received to reopen service connection for reproductive problems.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The August 1999 rating decision denying service connection for a right eye disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.302, 20.1103 (2015).

4.  New and material evidence has not been received to reopen service connection for a right eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for a neurological disability, including a qualifying chronic disability to include balance problems, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

6.  Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from July 21, 2010, the criteria for a 30 percent disability rating for PTSD have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the PTSD rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.   

In August 2010, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what constitutes new and material evidence, why service connection for reproductive problems and a right eye disorder were denied and what new and material evidence would be necessary to reopen the claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The August 2010 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, the Veteran received VA examinations in May 2011 and June 2013.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

The Board is granting a 30 percent disability rating, from July 21, 2010, for the PTSD, which, as discussed in detail below, constitutes a full grant of the benefit sought on appeal as to the issue.  At the January 2016 Board hearing, the Veteran stipulated that a grant of a 30 percent disability rating, from July 21, 2010, for PTSD would fully satisfy the appeal with respect to the issue.  As such, no discussion of VA's duty to notify and to assist is necessary with respect to an initial rating for PTSD.    

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for Reproductive Problems 

When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, in the August 1999 rating decision, the RO denied service connection for reproductive problems, and effectively based the denial on the lack of a current disability.  The Veteran did not submit a timely notice of disagreement to the August 1999 rating decision, and no new and material evidence was received during the one year appeal period; thus the August 1999 rating decision denying service connection for reproductive problems became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

New evidence received since the issuance of the August 1999 rating decision includes various lay statements, including testimony from the January 2016 Board hearing.  In a June 2011 notice of disagreement, the Veteran wrote that a daughter born in 1995 had spina bifida, and that the spina bifida was caused by the Veteran's exposure to bromide, uranium, and oil fire smoke during service.  Subsequently, at the January 2016 Board hearing, the Veteran testified that his daughter is permanently disabled, and that he believed that the disability was due to taking prescribed anti-nerve tablets in service.  See January 2016 Board hearing transcript.  

The material question is whether the Veteran has a current reproductive disability; there is no new evidence suggesting that he does.  No new and material evidence has been received with respect to a current, compensable reproductive disability.  Other than the evidence discussed above, the evidence associated with the claims file subsequent to the August 1999 rating decision does not include any additional evidence relevant to a current reproductive disability.  

Under these circumstances, the Board finds that new and material evidence to reopen service connection for reproductive problems has not been received.  As such, the RO's August 1999 rating decision remains final, and the appeal to reopen service connection must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Reopening Service Connection for Macular Degeneration of the Right Eye

The August 1999 rating decision of the RO also denied service connection for a right eye disorder, effectively finding the disability was not incurred in or caused by military service.  The Veteran did not submit a timely notice of disagreement to the August 1999 rating decision, and no new and material evidence was received during the one year appeal period; thus the August 1999 rating decision denying service connection for a right eye disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

New evidence received since the issuance of the August 1999 rating decision includes the June 2011 notice of disagreement, which reflects the Veteran wrote that the right eye disorder was diagnosed in 1993 or 1994 by a private examiner, and diagnosed by a VA examiner in 1994 or 1995.   At the May 2011 VA mental health examination and the June 2013 VA neurological examination, the Veteran reported the right eye disorder, including as diagnosed in 1993.  Both the May 2011 and June 2013 VA examiners noted the diagnosed eye disorder.   

Subsequently, at the January 2016 Board hearing, the Veteran testified that he believed that the right eye disorder was due to exposure to a nerve agent while serving in the Persian Gulf.  The Veteran also advanced that the right eye disorder may be due to "extensive shift work or massive stress" during service.  See January 2016 Board hearing transcript p. 6.  Evidence of a causal relationship between the currently diagnosed macular degeneration of the right eye and service was previously of record and considered at the time of the prior denial.  The material question is whether the Veteran's current right eye disorder is related to service; there is no new evidence suggesting that nexus.  For this reason, new and material evidence has not been received with respect to a right eye disability.  
   
Other than the evidence discussed above, the evidence associated with the claims file subsequent to the August 1999 rating decision does not include any additional evidence relevant to a current right eye disability and service, including no medical opinion relating the eye disorder to service.  Under these circumstances, the Board finds that new and material evidence to reopen service connection for a right eye disorder has not been received.  As such, the RO's August 1999 rating decision remains final, and the appeal to reopen must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni at 467.  

Service Connection for Neurological Problems

In this case, the Veteran has claimed service connection for neurological problems, including balance problems.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current neurological disability; therefore, it can be a "chronic disease" under 38 C.F.R. § 3.309(a) (2015) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records reflect that the Veteran served in Southwest Asia during the Persian Gulf War; therefore, he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B) .

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
 § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
 (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Veteran filed a claim for service connection for neurological and balance problems in July 2010.  The Veteran contends generally that neurological problems, to include balance problems, are a result of Persian Gulf service.  See June 2011 notice of disagreement.  The Veteran also wrote that medical screens for amyotrophic lateral sclerosis (ALS) and multiple sclerosis (MS) had been negative.  Id.  

At the January 2016 Board hearing, the Veteran testified that exposure to a nerve agent while serving in the Persian Gulf caused neurological or balance problems, described as difficulties tying a shoe or putting coins into a vending machine.  See January 2016 Board hearing transcript.  The Veteran advanced that symptoms of a neurological disorder had been recurrent since 1994, and medical testing had not revealed diagnoses of ALS or MS.  See January 2016 Board hearing transcript. 

An August 1998 VA treatment record reflects a normal neurological examination.  A November 2002 VA neurology treatment record reflects the Veteran reported  tripping and dropping objects out of the hands, as well as occasionally stuttering, and denied any loss of bowel or bladder function, headaches, visual changes, dysarthria, dysphagia, respiratory symptoms, palpitations, chest pain, nausea, vomiting, diarrhea, constipation or rash.  Upon a neurological examination, the VA examiner noted that the Veteran was oriented to person, place, time, and situation, with intact cranial nerves and extraocular muscles, equal pupils, had 5/5 strength in all his extremities, and normal coordination, gait, and sensation.  The VA examiner did not diagnose a neurological disorder and indicated that the Veteran's medical history was not consistent with a diagnosis of ALS.  The VA examiner opined that the described symptoms, including the dropping of objects, could be due to the diagnosed right eye disorder.     

At the June 2013 VA examination, the Veteran reported the ability to write and type, and tripping or stumbling since 1995.  The Veteran also reported difficulties with motor tasks like tying shoe laces and handling coins, and denied the inability to perform all activities of daily living.  The Veteran reported working fulltime in the timber industry for the previous 19 years.  The VA examiner noted that the Veteran reported that a CT scan, MRI, and electromyogram studies for ALS, MS, and other neurological conditions were normal.  The VA examiner noted no clinical or objective findings for any neurological condition or an undiagnosed neurological disorder with balance problems.  The VA examiner opined that the Veteran does not have a current neurological disability.  The VA examiner reasoned that the Veteran had not been diagnosed with any neurological disorder and there were no objective findings of neurological dysfunction.    

The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current neurological disability, including objective indications of a neurological disability to include balance problems.  The November 2002 VA neurology treatment and the June 2013 VA examination report reflect that, while the Veteran reported tripping, falling, and dropping objects, both VA examiners were unable to elicit an abnormal sign to support a diagnosis.  Instead, the November 2002 VA examiner concluded that the Veteran's symptoms may have been due to a right eye disorder, inherently conferring a diagnosis, and the June 2013 VA examiner concluded that there were no objective findings of neurological dysfunction.  

The lay statements in this case, under specific facts of this case that include no 
in-service injury or diagnosis, and no other findings of a neurological disability, to the extent they assert the etiology of neurological problems, are found not competent due to the lack of medical expertise.  Generally, a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469.  Lay assertions may serve to support a claim by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report subjective symptoms such as balance problems and the dropping of objects, the medical evidence outweighs the Veteran's statements as to whether a disability exists.  In the absence of a current disability, service connection is not warranted on a direct or secondary basis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Board also finds that service connection is not warranted under the Persian Gulf War presumption.  38 C.F.R. § 3.317.  The evidence shows that a qualifying chronic disability manifested by neurological or balance problems did not manifest during service in Southwest Asia, including no objective manifestations, or to a compensable degree for any six-month period since service.  The weight of the evidence, including VA treatment records and the June 2013 VA examination report, do not reflect objective indications of a chronic disability, including an undiagnosed illness.  Further, as discussed above, the November 2002 VA examiner attributed the Veteran's symptoms, claimed as neurological problems, to the diagnosed right eye disorder, a known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1).  
 
On the question of whether the reported balance symptoms manifested to a compensable degree, balance problems appear among the rating criteria under Diagnostic Code 6204, peripheral vestibular disorders.  38 C.F.R. § 4.87 (2015).  A 10 percent rating is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  A note to Diagnostic Code 6204 explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under Diagnostic Code 6204.  Based on these rating criteria, as the evidence shows objective findings, including rating objective criteria for the 38 C.F.R. § 3.317 presumption, including to 10 percent, are not met.  "Objective findings" are necessary to the assignment of a compensable
 (10 percent) rating by analogy to Diagnostic Code 6204.

The evidence also shows no "objective signs and symptoms" as required under 
38 C.F.R. § 3.317.  The weight of the relevant evidence reflects no objective findings of balance problems.  For these reasons, the Board finds that the Veteran does not have a compensable qualifying chronic disability resulting in neurological problems, including balance problems.  38 C.F.R. §§ 3.317, 4.87.

Initial Rating for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for a occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." 

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
10 percent disability rating assigned for the initial rating period from July 21, 2010.  See June 2011 notice of disagreement.  Specifically, at the January 2016 Board hearing, the Veteran testified to symptoms of PTSD that manifested as chronic sleep impairment, anxiety, and depression.  

At the May 2011 VA examination, the Veteran reported anxiety, hypervigilance, insomnia, sleep problems, nightmares, frustration, avoidance of stimuli, and irritability.  Upon examination, the VA examiner assessed an intact thought process with good judgment and a fair memory.  The VA examiner did not discern delusions, hallucinations, or homicidal thoughts.  The VA examiner diagnosed PTSD with depressive disorder.  The VA examiner opined that the PTSD manifested as mild or transient symptoms which caused occupational and social impairment with decrease in work efficiency during periods of significant stress and assigned a GAF score of 65-70.  The VA examiner also opined that alcohol dependence was not related to the service-connected PTSD.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from July 21, 2010, the weight of the competent and probative lay and medical evidence demonstrates the service-connected PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity, to meet the criteria for a higher 30 percent rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including the May 2011 VA examination report and the January 2016 Board hearing transcript, reveals that the Veteran has experienced occupational and social impairment with reduced reliability and productivity due to symptoms of chronic sleep impairment, anxiety, and depression.  See 38 C.F.R. § 4.130.  

The appeal for a higher initial disability rating for PTSD is fully granted in this Board decision.  At the January 2016 Board hearing, the Veteran indicated that a 
30 percent disability rating from July 21, 2010 (date of claim for service connection) would fully satisfy the appeal as to this issue.  See January 2016 Board hearing transcript.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a particular 
service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an initial rating was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the evidence of record.

Because a 30 percent disability rating for the PTSD is granted from July 21, 2010, the Veteran had limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an initial rating in excess of 30 percent.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of a disability rating in excess of 30 percent for the initial rating period from July 21, 2010 are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); see also Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the service-connected PTSD more 










closely approximates the criteria for a 30 percent rating under Diagnostic Code 9411 for the appeal period from July 21, 2010; therefore, the PTSD rating issue on appeal is fully granted. 38 C.F.R. §§ 4.3, 4.7.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for reproductive problems is denied.

New and material evidence not having been received, the appeal to reopen service connection for a right eye disorder is denied.

Service connection for neurological problems, including balance problems including qualifying chronic disability, is denied.  

For the entire initial rating period on appeal from July 21, 2010, a 30 percent disability rating for PTSD is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


